Citation Nr: 0910438	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

2.  Entitlement to a rating in excess of 40 percent for left 
C5 fracture residuals with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, it appears that the Veteran is incarcerated or 
confined to a state mental facility.  More specifically, the 
Veteran provided his latest change of address as the 
Bridgewater State Hospital in Bridgewater, Massachusetts, 
where he was apparently placed because of the potential for 
endangering himself or others.  The Board also notes that he 
was recognized with chronic paranoid schizophrenia in 1992 
when considered for a nonservice connected VA disability 
pension.  Accordingly, the Veteran may be substantially 
unavailable to participate in most aspects of the development 
of his claims.

However, the duty to assist incarcerated veterans requires VA 
to tailor its assistance to meet the peculiar circumstances 
of confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  See 
38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995); Hager, J., "VA's Duty to Assist Incarcerated 
Veterans," 1 Vet. L. Rev. 231 (2009).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims on appeal by correspondence dated in September 2002, 
February 2004, November 2004, and July 2008.  The Board 
finds, however, that a remedial notice should be provided as 
a result of the court decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

When his claim for nonservice connected disability pension 
benefits was adjudicated in 1992, the RO noted that the 
Veteran stated that he was unable to work, but there is no 
indication in the claims file whether the Veteran has ever 
applied for disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Therefore, 
when VA is put on notice of the existence of SSA records, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. 
App. 180 (1992).  Thus, the Board finds that the AMC/RO 
should inquire of the Veteran and his representative whether 
the Veteran is in receipt of SSA disability benefits and, if 
so, obtain and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.  

The duty to assist also includes providing a thorough medical 
examination or medical opinion.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  The Veteran's last VA examination for 
his neck and headache disabilities was in February 2003.  The 
Board notes that the regulatory criteria for rating cervical 
spine disabilities changed on September 26, 2003.  In 
addition, the Veteran's service representative argued in his 
March 2009 brief that this matter be remanded and the Veteran 
be scheduled for a new VA examination because the Veteran's 
headaches had gotten worse and his neck had not been examined 
recently.  

Therefore, on remand, the AMC/RO should attempt to schedule 
the Veteran for one or more VA examinations to determine the 
current severity of his headache and neck disabilities.  
While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends to arranging for 
adequate evaluation within the prison facility, or if unable 
to do so, having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  See Bolton, 8 Vet. 
App. at 191.  Therefore, the AMC/RO should schedule the 
examination(s) at the state hospital with a correctional or 
fee-basis examiner, and document such efforts, if proper 
arrangements cannot be made to have the Veteran examined at a 
VA facility.  The AMC/RO should determine which state 
official has the authority to respond to VA requests for an 
examination and records and obtain a definitive answer from 
that official to document in the claims file.  See Mercurio 
v. Nicholson, 21 Vet. App. 401 (Table), No. 05-1299, 2006 WL 
3200829, at *3 (Aug. 31, 2006); Hager, supra, at 240.

On remand the Veteran also should sign current release forms 
permitting the AMC/RO to obtain relevant private medical 
records not already in the claims file, including,, but not 
limited to those from Bridgewater State Hospital and 
MCI-Concord, if treated there for his headache and neck 
disabilities, and from Cambridge City Hospital, where he said 
that he was treated in 2002.  In addition, copies of the 
Veteran's VA medical records in the claims file, from the 
Boston VA Medical Center ("VAMC"), are dated only to May 
2003, and should be updated, if the veteran has received 
treatment there in the past six years.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  In particular, the AMC/RO should 
ensure that its notice letter meets the 
requirements of Dingess/Hartman v. 
Nicholson (cited to above), as 
appropriate.

2.  The AMC/RO should inquire of the 
Veteran whether he applied for, or was 
ever in receipt of, Social Security 
Administration disability (SSD) benefits.  
If the response is affirmative, the AMC/RO 
is to obtain the SSD records, including 
medical records upon which any claim was 
based.  If medical evidence utilized in 
processing such claim is not available, 
that fact should be documented by SSA and 
such notice entered in the claims folder.  
Any subsequent disability determinations, 
as well as the records upon which those 
determinations were made, should also be 
requested.  

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the Veteran 
for his headache and neck disabilities and 
whose records are not already found within 
the claims file.  Of particular interest 
are any outstanding records of evaluation 
and/or treatment of these disorders from 
Bridgewater State Hospital; from MCI-
Concord, from Cambridge City Hospital 
during 2002; and from the Boston VA 
Medical Center ("VAMC"), for the period 
from May 2003 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

4.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the AMC/RO should 
attempt to coordinate with the state 
department of corrections to schedule the 
Veteran to undergo orthopedic and 
neurological examinations by a 
correctional or fee-basis physician to 
determine the severity of his headache and 
cervical spine disabilities.  The AMC/RO 
should determine which state official has 
the authority to respond to its requests 
for an examination and medical records and 
obtain a definitive answer from that 
official and document that response in the 
claims file.  All indicated tests and 
studies are to be performed.  Prior to the 
examination(s), the claims folder must be 
made available to the physician(s) 
conducting the examination(s) for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).

The physician(s) should identify what 
symptoms, if any, the Veteran currently 
manifests that are attributable to his 
service-connected disabilities.  The 
examiner(s) must conduct a detailed 
examination.  Regarding the headaches, the 
physician is to obtain a history 
indicating how often the veteran has 
experienced prostrating headaches over the 
last several months.

As to the cervical spine, the examiner is 
to indicate whether there is any 
functional loss due to pain, including use 
during flare-ups, or functional loss due 
to weakness, fatigability, or 
incoordination.  The examiner is to 
indicate whether the Veteran has 
unfavorable ankylosis of the cervical 
spine, or whether he has intervertebral 
disc syndrome of the cervical spine with 
incapacitating episodes having a total 
duration of at least 6 weeks during the 
past 12 months.  Adequate reasons and 
bases are to be provided in the opinion.

If, after attempting to obtain a fee-basis 
or a correctional examiner, the AMC/RO 
cannot procure an examiner, such should be 
documented in the claims file.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




